DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Regarding claim 1, none of the references of record alone or in combination discloses or suggests a transparent plastic projection screen comprises a high elevation portion and a low elevation portion at first and second different respective elevations relative to the display panel, wherein the high elevation portion is at a higher elevation than is the low elevation portion relative to the display panel, so that the transparent plastic projection screen is configured to display to the viewer a first element of the image via the high elevation portion and a second distinct element of the image via the low elevation portion, so that a difference in elevation between the high elevation portion and the low elevation portion causes the image to be displayed in a three dimensional manner to the viewer, in combination with the other elements of the instantly claimed invention.

Claims 2-12 and 24 depend from claim 1. Accordingly, claims 1-12 and 24 are allowed.

Election/Restrictions
The 16 November 2018 Restriction Requirement is hereby withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
12 July 2021